Citation Nr: 0728865	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  A seizure disorder is not currently diagnosed.  

2.  The veteran's current bilateral hearing loss disability 
was not manifest until many years after service, and is 
unrelated to service.  

3.  Tinnitus was not manifest until many years after service 
and is unrelated to service.

4.  A left leg disorder, if present, was not manifest in 
service and is unrelated to service.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred or aggravated in 
service and a seizure disorder due to organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Bilateral hearing loss disability was not incurred or 
aggravated in service and sensorineural hearing loss due to 
organic disease of the nervous system may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Left leg injury was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  A copy of the veteran's 
service discharge certificate has been submitted.  No medical 
records showing any ear, head, or left leg problems in 
service have been submitted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The following analysis has been 
undertaken with this heightened duty in mind.  

Seizure disorder

The only evidence that the veteran has a seizure disorder is 
lay evidence.  The veteran's May 2001 statement that he has 
been treated for a seizure disorder and his report in a 
December 2001 VA medical record of a prior medical history of 
seizure disorder is unquestionably lay evidence.  A medical 
record or report showing a diagnosis of seizure disorder 
would be the only acceptable evidence of a seizure disorder's 
existence, because medical expertise is necessary to render a 
diagnosis of seizure disorder.  Lay evidence, such as the 
veteran's own statement to the effect that a seizure disorder 
is present, is not competent, as it takes medical expertise 
to diagnose a seizure disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).  There must be evidence of current 
disability in order for there to be a grant of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  Since there is no competent medical evidence of a 
seizure disorder, the claim fails.  

The Board also notes that there is no corroboration of the 
veteran's May 2001 and May 2002 assertions that he had a head 
injury from the blast of a recoilless rifle while in Kentucky 
in service.  In light of the above, service connection is not 
warranted for seizure disorder.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).



Bilateral hearing loss disability and tinnitus

The veteran asserts through May 2001 and May 2002 statements 
that while stationed in Kentucky during the Korean War, he 
was hit with the backblast of a recoilless weapon and that he 
has had trouble ever since with ringing in his ears and 
hearing.  

The first evidence of bilateral hearing loss disability is in 
January 2001.  A sloping sensorineural hearing loss meeting 
the 38 C.F.R. § 3.385 definition of hearing loss disability 
was first shown then, in a VA audiology report.  The report 
indicates that the veteran told the audiologist that he had a 
long history of hearing loss and tinnitus since noise 
exposure in the Korean War.  The audiologist then stated that 
it was more likely than not, based on the veteran's history 
and testing, that his current hearing loss and tinnitus are 
related to the acoustic trauma he suffered in his military 
experience.  

Significantly, however, there is no corroboration of the 
veteran's assertion that he was hit with a backblast.  
Moreover, no records corroborating continuity since service 
have been submitted, and continuity was relied upon by the 
audiologist in the linkage opinion.  The veteran was asked in 
May 2001 and September 2003 to submit relevant evidence, and 
the September 2003 request told him to submit evidence of 
chronic disability in service or of continued symptoms for 
treatment since service, and he has not submitted evidence of 
either.  The opinion by the audiologist in January 2001 
relating the veteran's current bilateral hearing loss 
disability and tinnitus to service relies on history which 
has not been substantiated.  In fact, the medical opinion was 
based on a history of exposure in Korea, while the veteran's 
claim had been premised on a reported incident in Kentucky.  
Therefore, the opinion tying the disorders to service is not 
accepted.  An opinion based on an innacurate history has 
essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  In light of the above, service 
connection for bilateral hearing loss disability and tinnitus 
is not warranted.  



Left leg injury

In May 2001, the veteran stated that a piece of "track" got 
into his leg in Korea, that he had an infection and blood 
poisoning which destroyed nerves and muscle in his left leg, 
and that he now has pain and weakness there as a result of 
it.  He stated in May 2002 that he received left leg 
treatment in Korea in November 1953.  He described an 
explosion and a sniper with a mortar and being north of the 
38th parallel.  In May 2004, he described a left leg injury 
as occurring in Korea in service due to a rocket explosion.  
In May 2001, he stated that his left leg had hurt since 1954.  

After reviewing the record, the Board concludes that there is 
no acceptable evidence of an in-service left leg injury.  The 
veteran Board notes that the credibility of his statements 
are reduced by the variations noted above.  In addition, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) which relax 
the evidentiary requirements for showing disease or injury 
during combat do not apply.  The veteran's DD Form 214 
indicates that he received no wounds as a result of action 
with enemy forces, and it is a contemporaneously made 
government record contradicting the veteran's recent 
assertion that he did.  

The veteran states that he sustained a left leg infection in 
service, but he has not submitted any evidence of chronicity 
since service.  Many years have passed since service and 
still there is no documentation of any left leg problem 
contemporaneous to service or in the years shortly after 
service.  

A VA physician examined his leg in December 2001, and found a 
small soft tissue defect, and stated that this likely 
represents old fibrosis associated with the trauma vs. 
osteoarthritis.  However, in the absence of credible evidence 
of an injury in service, the medical opinion is not 
sufficient to support the claim.  Nothing is shown in service 
or for years after service.  In the absence of satisfactory 
evidence of an in-service left leg injury, service connection 
is not warranted for residual of a left leg injury.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  Adequate notice was 
provided in May 2001 for the hearing loss and tinnitus 
claims.  In a May 2001 letter, the RO advised the veteran of 
the criteria necessary to establish service connection.  It 
also told him what VA's duties are, and what his duties are 
and that he needed to submit evidence in his possession that 
pertains to claims.  The letter specifically referred to his 
hearing loss and tinnitus claims but the information it 
provided was equally applicable for all the service 
connection claims at issue.  The veteran was told to submit 
more evidence for his hearing loss, tinnitus, and left leg 
condition in May 2002, and for each of his claims in June 
2002.  The copy of the rating decision he received in August 
2002 explained the application of pertinent law and gave 
reasons why the claims were not be granted in light of the 
evidence.  In September 2003, the veteran was told, for all 
claims at issue, to submit evidence of chronic disability in 
service or evidence of continued treatment for symptoms since 
service, and to authorize VA to obtain medical records and to 
tell VA where in VA the veteran had received treatment.  It 
enclosed a What the Evidence Must Show notice.  Certainly by 
the time of the September 2003 letter, the veteran received 
adequate notice for the seizure disorder and left leg claims, 
and additionally, in the March 2004 statement of the case, he 
was given the text of 38 C.F.R. § 3.159, concerning the 
respective duties, as well as an explanation again for the 
decision on each claim in light of the law and evidence.  

While not all necessary notice was provided for the seizure 
and left leg injury claims before their initial adjudications 
in August 2002, adequate notice was accomplished by September 
2003 and there was subsequent process in March 2004.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no prejudice regarding the 
timing of the notification concerning the seizure and left 
leg injury claims.  

Dingess notice, concerning degree of disability and effective 
date, was not provided for any of the claims until April 
2006, but the veteran had been encouraged to submit all 
relevant evidence before this and there was an opportunity 
for the veteran to submit additional evidence after this 
notice and if he had done so, he would have been entitled to 
subsequent RO process.  For this reason, there is no 
prejudice regarding the timing of the notice.  The timing of 
the Dingess notice is also not prejudicial because service 
connection has been denied and effective dates and degrees of 
disability are only determined when a claim is granted.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA made exhaustive attempts to obtain 
service medical records and service clinical records.  This 
is made apparent through a review of February and June 2002 
responses to March 2001 and February 2002 VA requests for 
service records.  VA medical records have been obtained, and 
so have private medical records.  VA obtained December 2001 
to January 2002 VA medical records in June 2002, after the 
veteran did not respond in June 2002 to VA's request to 
furnish locations and dates of relevant VA treatment.  In 
April 2006, moreover, the veteran indicated that he had no 
more evidence to submit.  

There was a VA examination for hearing loss and tinnitus in 
January 2001, and the equivalent of a VA examination in 
December 2001 for the left leg injury claim.  As for the 
seizure disorder claim, the record does not contain competent 
lay or medical evidence of a current seizure disorder 
disability or persistent or recurrent symptoms of such 
disability, and for each of the claims, there is no 
established event in service.  Therefore, the Board concludes 
that an examination for the seizure disorder claim or further 
examinations for the hearing loss, tinnitus, or left leg 
injury claims are not necessary to decide the claims.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a seizure disorder is denied.

Service connection for residuals of a left leg injury is 
denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


